Citation Nr: 1001889	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-07 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant is entitled to recognition as the 
Veteran's surviving spouse for purposes of VA death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant & her husband


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from June 1942 to November 
1945.  He died in November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  A Travel Board hearing was held at the 
RO before the undersigned Acting Veterans Law Judge in August 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she is entitled to recognition as 
the Veteran's surviving spouse for purposes of VA death 
benefits.  The record indicates that the appellant divorced 
the Veteran in 1968 and was not remarried to him at the time 
of his death in November 1981.  The appellant married her 
current spouse in 1989.

The Board notes that a review of the claims file indicates 
that there are no documents dated prior to April 2007 in the 
claims file.  It appears that the appellant's original claim 
was received at the RO in March 2007.  The rating decision 
currently on appeal was promulgated in April 2007.  Copies of 
these documents are not in the claims file, however.  The 
first documents in the claims file are the appellant's notice 
of disagreement and the attachments that she submitted later 
in April 2007.  The Board also notes that, in the February 
2008 statement of the case, the RO noted that it had reviewed 
the appellant's "NOD file."  This may indicate that there 
are additional records dated prior to the appellant's notice 
of disagreement (NOD) that have not been associated with the 
claims file.  The Board finds that, in light of the VCAA's 
duty to assist, the significant gaps in the appellate record 
in the claims file preclude adjudicating the claim on appeal 
until the RO/AMC provides more information about any attempts 
to obtain the missing records.

Because the record in this case is incomplete, it also is 
unclear whether the appellant was informed by the RO of the 
disabilities for which service connection was in effect at 
the time of the Veteran's death or whether she was advised 
that the claim could be substantiated by evidence showing 
that the Veteran's service-connected disorders caused or 
contributed substantially or materially to his death, as 
required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Because this appeal is being remanded for additional 
development, the Board also will remand for a determination 
by the RO/AMC of whether the appellant received appropriate 
VCAA notice.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to provide copies of 
all relevant documents dated prior to 
April 2007, to include her original claim 
dated in March 2007 and the April 2007 
rating decision, which may be in her 
possession.  A copy of any response(s), to 
include a negative reply, should be 
included in the claims file.

2.  Conduct a search for the missing 
records from this claims file, including 
all relevant documents dated prior to 
April 2007.  All relevant documents must 
be associated with the claims file, to 
include specifically any VCAA notice(s) 
provided to the appellant and the rating 
decision(s) currently on appeal.  If the 
relevant documents cannot be located or 
recreated, then make a formal finding as 
to the unavailability of these documents.  
A copy of this formal finding documenting 
all attempts by the RO/AMC to obtain the 
missing records dated prior to April 2007 
should be included in the claims file.

3.  If, and only if, the appellant was not 
provided 38 U.S.C.A. § 5103(a)-compliant 
notice on her claim for death benefits, 
then issue the appellant the appropriate 
VCAA notice on this claim.  A copy of this 
VCAA notice letter should be included in 
the claims file.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

4.  Then, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

